UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-4219


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRIAN K. HENDRIX,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:15-cr-00172-TSE-5)


Submitted:   January 31, 2017              Decided:   February 7, 2017


Before WILKINSON, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory T. Hunter, Arlington, Virginia, for Appellant. Dana J.
Boente,   United  States   Attorney,  Tracy   Doherty-McCormick,
Assistant United States Attorney, Alexandria, Virginia; Lauren
Britsch, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      A jury convicted Brian K. Hendrix of conspiracy to produce

child pornography, in violation of 18 U.S.C. § 2251(a), (e);

conspiracy    to    distribute        and   receive     child     pornography,    in

violation    of    18    U.S.C.     § 2252(a)(2),      (b);   and   conspiracy    to

possess and access child pornography, in violation of 18 U.S.C.

§ 2252(a)(4)(B), (b)(2).             The district court sentenced Hendrix

to a total of 252 months in prison.                Hendrix timely appeals.

      At the close of the Government’s evidence, Hendrix filed a

motion for judgment of acquittal pursuant to Fed. R. Crim. P.

29, asserting that the Government failed to establish venue.

The   Government        had   presented     evidence       that   relevant   events

occurred in Lorton, Virginia, but neglected to establish that

Lorton is in the Eastern District of Virginia.                         Rather than

granting    the    motion     for    acquittal,      the    district   court    took

judicial notice of the fact that Lorton is within the bounds of

the Eastern District of Virginia.                   Hendrix contends on appeal

that the court erred in denying the Rule 29 motion and in taking

judicial notice of venue.

      We review the denial of a Rule 29 motion de novo.                      United

States v. Jaensch, 665 F.3d 83, 93 (4th Cir. 2011).                            “As a

general proposition, venue is proper in any district where the

subject crime was committed.”                   United States v. Ebersole, 411

F.3d 517, 524 (4th Cir. 2005); Fed. R. Crim. P. 18 (requiring

                                            2
prosecution    to    take        place     in     district     where       crime     was

committed).    Venue, which is not an element of the offense, need

be   established     by     only    a     preponderance        of    the    evidence.

Ebersole, 411 F.3d at 524.               A district court may take judicial

notice that venue is proper in a particular district.                            United

States v. Kelly, 535 F.3d 1229, 1235–36 (10th Cir. 2008); United

States v. Greer, 440 F.3d 1267, 1272 (11th Cir. 2006).

     We conclude that the district court did not err when it

denied   the   motion      for    judgment       of   acquittal.        Because      the

location of Lorton, Virginia, is generally known to be in the

Eastern District of Virginia, as verifiable from “sources whose

accuracy   cannot     reasonably          be     questioned,”       Fed.    R.     Evid.

201(b)(2), the district court did not err in judicially noticing

that fact and in concluding that venue was proper in the Eastern

District of Virginia.

     Accordingly, we affirm the district court’s judgment.                           We

dispense   with     oral     argument          because   the    facts      and     legal

contentions are adequately presented in the material before this

court and argument will not aid the decision process.

                                                                             AFFIRMED




                                           3